              Case 5:20-cv-06297-JMG Document 17 Filed 03/11/21 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SECURITIES AND EXCHANGE
COMMISSION,
                                                            Civil Action No. 1:19-cv-08454
                       Plaintiff,                           (filed in the United States District Court,
        v.                                                   Northern District of Illinois)

TODAY’S GROWTH CONSULTANT, INC.
(dba THE INCOME STORE)

And

KENNETH D. COURTRIGHT, III,

                       Defendants.


_______________________________________

                                                            ANCILLARY CASE NO.
MELANIE E. DAMIAN, AS RECEIVER OF
TODAY’S GROWTH CONSULTANT, INC.
(dba THE INCOME STORE),                                     Civil Action No. 5:20-cv-006297 (JMG)

                       Plaintiff,
        v.

CONKLIN WEB PROPERTIES, LLC, d/b/a
CONKLIN MEDIA, CONKLIN MEDIA LLC,
CONKLIN & COURTRIGHT LLC, PROSPECT
MX, LLC, DAVE CONKLIN, JODI CONKLIN,
EMILY LASKO, and HALEY HIRTHLER

                       Defendants.


                                     STIPULATION AND ORDER

            It is hereby stipulated by and between Plaintiff, Melanie E. Damian, as Receiver of

Today’s Growth Consultant, Inc., and Defendants Jodi Conklin, Emily Lasko, and Haley Hirthler

by their undersigned counsel, that Defendants Jodi Conklin, Emily Lasko, and Haley Hirthler

shall have an extension of time to respond to the Complaint filed by the Plaintiff through

April 12, 2021.




8419251.1
            Case 5:20-cv-06297-JMG Document 17 Filed 03/11/21 Page 2 of 3




                                       SEMANOFF ORMSBY GREENBERG &
                                       TORCHIA, LLC


                                       By: /s/ Stephen C. Goldblum
                                            STEPHEN C. GOLDBLUM, ESQ.
                                            PA Bar No. 83927
                                            2617 Huntingdon Pike
                                            Huntingdon Valley, PA 19006
                                            (215) 887-0200
                                            sgoldblum@sogtlaw.com

                                           and

                                           /s/ Kenneth Dante Murena
                                           Kenneth Dante Murena, Esq.
                                           Florida Bar No. 147486
                                           kmurena@dvllp.com
                                           Christine M. Dimitriou, Esq.
                                           Florida Bar No. 99381
                                           cdimitriou@dvllp.com
                                           Damian & Valori LLP
                                           1000 Brickell Avenue, Suite 1020
                                           Miami, FL 33131
                                           Telephone: (305) 371-3960
                                           Facsimile: (305) 371-3965
                                           Pro Hac Vice Applications Pending

                                           Counsel for Melanie E. Damian,
                                           Court-Appointed Receiver


                                       BARLEY SNYDER


                                       By: /s/ Matthew M. Hennesy
                                             Matthew M. Hennesy, Esquire
                                             Court I.D. No. 307020
                                             mhennesy@barley.com
                                             126 East King Street
                                             Lancaster, PA 17602
                                             Telephone: 717-299-5201

                                            Counsel for Defendants Conklin Web
                                            Properties LLC, Conklin Media, LLC, Conklin
                                            & Courtright LLC, Dave Conklin, Jodi
                                            Conklin, Emily Lasko and Haley Hirthler


8419251.1
            Case 5:20-cv-06297-JMG Document 17 Filed 03/11/21 Page 3 of 3



                                             APPROVED AND SO ORDERED

                                             this 10th day of March, 2021


                                              /s/ John M. Gallagher
                                             John M. Gallagher, J.




8419251.1
